Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 06/09/22 regarding application 16/891,593, in which claims 1, 9, and 17 were added, claims 3, 4, 11, 12, and 19 were cancelled, and new claims 21-23 were added. Claims 1, 2, 5-10 ,13-18, and 20-23 are pending and have been considered.

Response to Arguments
The amended specification overcomes the objection for a minor informality, and so it is withdrawn.
Amended claim 5 overcomes the objection for lacking proper antecedent basis, and so the objection is withdrawn.
Amended independent claims 1, 9, and 17 overcome the 35 U.S.C. 103 rejections of claims 1-3, 8-11, 13, and 16-20 based on Prabhavalkar and Liu, and so they are withdrawn. 

Allowable Subject Matter
Claims 1, 2, 5-10 ,13-18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 9, and 17 is Prabhavalkar et al. (2020/0043483). Prabhavalkar discloses a method for speech recognition (speech recognition, [0003]), comprising: 
determining speech features of speech data by feature extraction on the speech data (the feature extraction module processes the audio data to extract a set of feature values indicative of acoustic characteristics of the utterance, [0064]); 
determining syllable data corresponding to each of the speech features based on a plurality of feature extraction layers and a softmax function layer included in an acoustic model (the speech recognition model is implementing using neural network layers, one being a softmax layer, [0066]), wherein the acoustic model is configured to convert the speech feature into the syllable data (the speech recognition model receives extracted features and provides output indicative of likelihoods of language units, e.g., phonetic units, considered “syllable data”, [0065]); 
determining text data corresponding to the speech data based on a language model, a pronunciation model and the syllable data (end-to-end model includes functions of, and there is considered to be, an acoustic model, language model, and pronunciation model, the acoustic model producing the phonetic units, or syllable data, [0065], generating a set of output labels, such as words, [0073]) wherein the pronunciation model is configured to convert the syllable data into the text data, and the language model is configured to evaluate the text data (the decoder network, which is analogous to the pronunciation and language modeling components in a traditional ASR system, [0039], where each output step i represents the prediction of a different output element of an utterance being recognized, where the output elements are graphemes (e.g., characters), wordpieces, and/or whole words [0068], thus the attention context vector represents a weighted summary of the current and previous encodings and is considered “evaluate the text data” with a “language model”, [0068]); and 
outputting the text data (displaying the transcription, [0075]). 
However, Prabhavalkar does not disclose the limitations of amended independent claims 1, 9, and 17.



A combination or modification of Prabhavalkar and the other prior art of record would not have resulted in the limitations of claims 1, 9, and 17, and therefore claims 1, 9, and 17 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2, 5-8, 10, 13-16, 18, and 20-23 are allowable because they further limit allowable parent claims 1, 9, and 17. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                     07/26/22